Cite as 2017 Ark. App. 38

                 ARKANSAS COURT OF APPEALS
                                         DIVISION II
                                        No. CV-16-816


BREANNA NICOLE MADORE                              Opinion Delivered   January 25, 2017
                  APPELLANT
                                                   APPEAL FROM THE GARLAND
                                                   COUNTY CIRCUIT COURT
V.                                                 [NO. 26JV-16-187]

                                                   HONORABLE DAVID GOODSON,
ARKANSAS DEPARTMENT OF                             JUDGE
HUMAN SERVICES AND MINOR
CHILDREN                                           REBRIEFING ORDERED
                    APPELLEES



                            PHILLIP T. WHITEAKER, Judge

       Breanna Madore appeals a Garland County Circuit Court order adjudicating her two

sons, A.M. and P.M., dependent-neglected. On appeal, Madore challenges the trial court’s

finding of parental neglect. We do not reach the merits of appellant’s argument because her

appellate brief does not comply with Arkansas Supreme Court Rule 6-9 (2016).

       Arkansas Supreme Court Rule 6-9(e)(2)(C) provides that an appellant’s petition on

appeal shall include an abstract consisting of an impartial condensation of such material parts

of the testimony of the witnesses and colloquies between the court and counsel and other

parties as are necessary to an understanding of all questions presented to the court for decision.

Ark. Sup. Ct. R. 6-9(e)(2)(C).        Here, Madore challenges the trial court’s finding of

dependency through parental neglect; yet, she has failed to abstract all the testimony and

evidence presented to the trial court and has failed to abstract the entirety of the trial court’s
                                  Cite as 2017 Ark. App. 38

ruling from the bench. Madore claims that the unabstracted testimony and court rulings relate

to disposition, not adjudication, and are therefore not necessary for our review. We disagree.

       Our review of a trial court’s findings in dependency-neglect proceedings is de novo.

Ellis v. Ark. Dep’t of Human Servs., 2016 Ark. 441, ___ S.W.3d ___. Thus, without a

thorough and complete abstract of all the testimony and evidence presented and considered

by the trial court, we are hampered in our ability to properly perform this function.

       Given the deficiencies referenced above, we do not reach the merits of the case at this

time. Instead, we order rebriefing to supplement the abstract with all the testimony and

evidence presented to the court, as well as the entirety of the trial court’s oral ruling, to be

filed with our clerk’s office within fifteen days.

       Rebriefing ordered.

       HARRISON and KLAPPENBACH, JJ., agree.

       Leah Lanford, Ark. Pub. Defender Comm’n, for appellant.

       Andrew Firth, Office of Chief Counsel, for appellee.

       Chrestman Group, PLLC, by: Keith L. Chrestman, attorney ad litem for minor
children.




                                                2